Order of March 6, 1940, framing issues for a jury trial affirmed, with ten dollars costs and disbursements. Order of March 6, 1940, denying contestants’ motion to vacate order of preclusion reversed, without costs, and motion granted on condition that the contestants within three days after service of a copy of the order entered herein serve a proper bill of particulars. If the bill of particulars is not served within *986three days, the order is affirmed, with ten dollars costs. All concur. (In a proceeding for the probate of a will one order denies contestants’ motion to vacate an order of preclnsion and the other directs a jury trial before the Supreme Court of certain issues of fact.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.